                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE:

RICHARD MCKAY OSBORNE, JR.                        CASE NO: 17-14920 aih

DANIEL M. MCDERMOTT                                      CHAPTER 7
UNITED STATES TRUSTEE
                                                         ADVERSARY PROCEEDING NO.
               Plaintiff                                 18-01124 aih

         Vs

RICHARD MCKAY OSBORNE, JR.
      &
TRICIA A. OSBORNE

               Defendants

 DEBTORS’ ANSWER TO COMPLAINT TO REVOKE DISCHARGE PURSUANT TO
                      11 U.S.C. SECTION 727(d)

         Now come the Debtors, Richard McKay Osborne, Jr and Tricia a. Osborne, through

counsel to answer the Complaint as follows.

         1. Admit

         2. Admit

         3. Admit

         4. Admit

         5. Admit

         6. Admit

         7. Admit

         8. Admit

         9. Admit




 18-01124-aih       Doc 5   FILED 12/14/18    ENTERED 12/14/18 12:54:03        Page 1 of 4
       10. Admit

       11. Admit

       12. Admit

       13. Admit

       14. Admit

       15. Admit

       16. Admit

       17. Admit

       18. Admit

       19. Deny

       20. Admit that Defendant Richard McKay Osborne devoted approximately 40 hours to

value the object, deny the remainder of the paragraph.

       21. Admit

       22. Deny as to the Defendant, Richard McKay Osborne, Jr., in his personal capacity.

       23. Admit

       24. Admit

       25. Admit

       26. Admit

       27. Admit as to Defendant Richard McKay Osborne, deny remainder of the allegation

due to want of knowledge.

       28. Deny for want of knowledge.

       29. Deny

       30. Deny




 18-01124-aih      Doc 5    FILED 12/14/18      ENTERED 12/14/18 12:54:03        Page 2 of 4
       31. Deny

       32. Deny

       33. Deny

       34. Admit allegation only as a matter of public record.

       35. Deny

       36. Deny

       37. Deny

       38. Admit the language of the statute only.

       39. deny.



                                  AFFIRMATIVE DEFENSES

       1. Plaintiff has failed to state a claim upon which relief can be granted.

       2. Plaintiff’s Complaint assumes facts not in evidence.

       3. Plaintiff has failed to join a necessary party.

       4. Plaintiff’s Complaint misrepresents facts in the allegation presented.

       5. Defendants reserve the right to asset any defenses any other and further defenses as

may be appropriate after discovery.


                                                      Respectfully submitted,

                                                      /s/ Heather L. Moseman_________
                                                      Heather L. Moseman, Esq. (0076457)
                                                      MOSEMAN LAW OFFICE, LLC
                                                      Attorney for Richard M. and Tricia A.
                                                      Osborne, Jr.
                                                      8500 Station Street, Suite 210
                                                      Mentor, Ohio 44060
                                                      Telephone: 440-255-0832
                                                      heather@mosemanlaw.com




 18-01124-aih      Doc 5    FILED 12/14/18        ENTERED 12/14/18 12:54:03         Page 3 of 4
                                 CERTIFICATE OF SERVICE


       I certify that on December 14, 2018 a true and correct copy of the
DEBTORS’ ANSWER TO COMPLAINT TO REVOKE DISCHARGE PURSUANT TO 11
U.S.C. SECTION 727(d) was served:

Via the court's Electronic Case filing System on these entities and individuals who are listed on
the court's Electronic Mail Notice List:

       Scott R. Bellhorn, Office of US Trustee at scott.r.bellhorn@usdoj.gov

And by regular U.S. Mail, postage prepaid, on:

       Richard M. and Tricia A Osborne, Jr. at 9050 Jackson Street, Mentor, OH 44060

                                                             /s/ Heather L. Moseman
                                                             Heather L. Moseman (0076457)
                                                             MOSEMAN LAW OFFICE, LLC




 18-01124-aih     Doc 5     FILED 12/14/18       ENTERED 12/14/18 12:54:03           Page 4 of 4
